[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDERS RE: CHILD SUPPORT AND ATTORNEY'S FEES
(1) The defendant shall pay child support in the amount of $4, 000 per month plus one-half of the unreimbursed and uninsured medical expenses of the child. A contingent wage withholding order may enter.
(2) The defendant shall continue carrying at his expense the current medical insurance policy covering the plaintiff and the minor child of the parties. The plaintiff shall reimburse the defendant the portion of the premium, if any, applicable CT Page 5196 to the inclusion of the plaintiff in the policy. Section  46b-84(d) of the Connecticut General Statutes shall apply.
(3) The plaintiff shall be responsible for the costs of transporting the minor child for her visits with the defendant in France. The defendant shall be responsible for all costs involved with his travel in visiting the minor child in the United States.
(4) The plaintiffs motion for counsel fees is granted and the defendants motion is denied. The defendant shall pay to the plaintiff the sum of ten thousand ($10,000) dollars.
So Ordered.
NOVACK, J.